Citation Nr: 9906270	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  95-23 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for buttock pain.

2.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1995, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied, among others, the veteran's 
claims of entitlement to service connection for buttock pain, 
and granted service connection for bilateral pes planus, 
assigning a noncompensable rating thereto.  The veteran 
subsequently disagreed with this decision and perfected an 
appeal.  A hearing on this claim was held in Atlanta, 
Georgia, on March 12, 1997, before Jeff Martin, who is a 
member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).

In a May 1997 decision, this case was remanded to the RO for 
additional development.  Upon completion of this development 
the RO again denied the veteran's claims.  Accordingly, this 
case is properly before the Board for appellate 
consideration.  In an October 1998 decision, the RO granted 
the veteran an increase in her service-connected bilateral 
pes planus to 10 percent, effective August 1, 1994, the date 
of her claim.  

The Board notes that the veteran also perfected an appeal of 
the RO's denial of her claims of entitlement to service 
connection for bilateral hand pain, a right shoulder 
disability, and boils in the groin.  However, in an October 
1998 rating decision, the RO granted service connection on 
these claims.  Because the benefit sought on appeal has been 
granted, these issues are no longer before the Board for 
appellate consideration.  

The Board notes that the veteran raised a claim of 
entitlement to service connection for a chronic disability 
manifested by nausea, sleepiness, memory loss, loss of 
balance, muscle twitches of the neck/face and numbness/pain 
in the forearm due to an undiagnosed illness secondary to 
service in the Persian Gulf War.  This issue has not been 
developed by the RO and is referred to the RO for appropriate 
disposition.


FINDINGS OF FACT

1.  There is no competent evidence of a current disability 
related to the veteran's buttock pain.

2.  All information necessary for an equitable disposition of 
the veteran's claim of entitlement to an increased rating for 
bilateral pes planus has been developed.

3.  The veteran's bilateral pes planus is manifested by 
severe tenderness on the medial aspect of the heel with 
hardened skin and sharp ridges, pain upon walking on the 
heels, the absence of tenderness on the dorsal aspect of the 
feet and upon deep palpation, no calluses, marked bilateral 
pes planus, mild tightness in the tendo-Achilles bilaterally, 
and abduction of the forefeet upon standing.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
buttock pain is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for a schedular evaluation of 30 percent for 
bilateral pes planus are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for buttock pain.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  In order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability as provided by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service 
as provided by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability.  
Caluza, at 506.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for 
buttock pain is not well grounded.  Although the RO did not 
specifically state that it denied the appellant's claim on 
the basis that it was not well grounded, the Board concludes 
that this was not prejudicial to the appellant.  See 
Edenfield v. Brown, 8 Vet. App 384 (1995) (en banc) (when the 
Board decision disallowed a claim on the merits where the 
United States Court of Veterans Appeals (Court) finds the 
claim to be not well grounded, the appropriate remedy is to 
affirm, rather than vacate, the Board's decision, on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal on this issue because the 
claim is not well grounded is not prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Although this claim was found to be well-grounded at the time 
of the May 1997 remand, that decision is not a final 
decision, and evidence received since that time has rendered 
that intermediate conclusion invalid. 

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1998).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded.  

In the present case, the veteran was given a VA examination 
in May 1998.  During the course of this examination the 
veteran made no complaints with regard to pain in her buttock 
except to state that "once in a blue moon" she will have a 
"catch-like" feeling which disappears in a few seconds.  
She also stated that this sensation had not occurred in a 
long time and denied any complaints related to her lumbar 
spine and buttocks.  The sensory examination of the lower 
extremities was within normal limits as was the examination 
of the lumbar spine and buttocks.  Further, a review of the 
outpatient treatment records reveals no complaints or 
treatment related to her buttocks or lumbar spine.

Given the absence of any current subjective or objective 
evidence of a disability relating to the veteran's pain in 
her buttocks, the Board finds that this claim is not well-
grounded.  Basically, there is no current disability of 
record.  Accordingly, the veteran's claim of entitlement to 
service connection for buttock pain is denied.

2.  Entitlement to an increased rating for bilateral pes 
planus.

The veteran contends that her feet hurt upon prolonged 
standing in boots and dress shoes.  The veteran's contention 
regarding the increase in severity of her bilateral pes 
planus constitute a plausible or well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that the VA has met its statutory obligation to 
assist her in the development of her claim. 38 U.S.C.A. 
§ 5107(a) (West 1991).

Service connection for bilateral pes planus was initially 
granted in a March 1995 RO decision, and a noncompensable 
rating assigned, effective August 1, 1994, the date of the 
veteran's claim.  In an October 1998 decision, the RO granted 
the veteran an increase in the evaluation of her service-
connected pes planus to 10 percent disabling.  

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (992).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1998) (Schedule), the RO ascertained the severity of 
the veteran's bilateral pes planus by application of the 
criteria set forth in Diagnostic Code 5276.  Under this 
provision, a 10 percent rating is applied to a moderate 
impairment with a weight bearing line over, or medial to, the 
great toe; inward bowing of the tendo-Achilles; and pain on 
manipulation and use of the feet.  A 30 percent rating, the 
next highest after 10 percent, is warranted for severe 
bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc); pain on manipulation 
and use; accentuated, indication of swelling on use; and 
characteristic callosities.  

The outpatient treatment records for the VA medical 
facilities in Augusta, Georgia, and Jackson, Mississippi, 
show no treatment for pes planus.  However, a May 1998 VA 
examination report notes that the veteran complains of 
bilateral flat feet aggravated by the use of dress boots.  
She also stated that inserts for her shoes were on order.  
Examination of her feet revealed no tenderness on the dorsal 
aspect or ankles, mild tightness in the tendo-Achilles 
bilaterally, and severe tenderness on the medial aspect of 
the heel with a hardened skin surface and sharp ridges.  The 
examiner noted that she had marked bilateral flat feet with a 
mild valgus of the left great toe which was 12 degrees, 
whereas the right side was 3 degrees.  There was no 
discomfort upon deep palpation and range of motion.  She felt 
some tenderness in the left metatarsal joint, but no 
tenderness under the metatarsal joints.  No calluses were 
noted.  Upon sitting forefoot abduction and adduction were 
normal; however, while standing both forefeet were abducted 
and she had some discomfort walking on her heels.  The 
examiner recommended arch supports, although with no 
certainty that they would relieve the symptoms.  Dorsiflexion 
on the right was 20 degrees, and the left was 30 degrees, 
with 20 degrees being normal.  Plantar flexion was 30 degrees 
bilaterally, with 45 degrees being normal.  Inversion and 
eversion were 20 degrees and 10 degrees bilaterally, 
respectively.

Given this evidence the Board finds that disability presented 
by the veteran's bilateral pes planus more nearly 
approximates the criteria for a 30 percent rating.  38 C.F.R. 
§ 4.7 (1998).  Initially, the examiner found that her 
bilateral pes planus was marked, which suggests a greater 
level of disability than moderate, the level set out for a 10 
percent rating.  Additionally, despite the absence of 
discomfort on deep palpation or tenderness on the dorsal 
aspect of both feet, she had severe tenderness over the 
medial aspect of her heel, pain upon walking on her heels, 
and tenderness in the left metatarsal joint.  Also, despite 
having no calluses, she had a hardened skin surface with 
ridges on her heel.  As for evidence of a marked deformity, 
the examiner noted that she had forefoot abduction on both 
feet when standing and a mild valgus of the left great toe.  
While the description of her symptoms does not correlate 
perfectly with the higher rating, resolving all reasonable 
doubt in favor of the veteran, the disability picture 
presented by her bilateral pes planus more nearly 
approximates the criteria for a 30 percent rating.  See 
38 C.F.R. § 4.3 (1998).

The United States Court of Veterans Appeals (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to service connection for buttock pain is denied.

Entitlement to an increased rating of 30 percent for 
bilateral pes planus is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

- 8 -


- 1 -


